Citation Nr: 0610208	
Decision Date: 04/07/06    Archive Date: 04/13/06

DOCKET NO.  04-18 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1971 to April 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
"Tiger Team" sitting at the Cleveland Regional Office (RO) 
of the Department of Veterans Affairs (VA), which denied the 
benefit sought on appeal.  The claims folder was subsequently 
transferred to the RO in Reno, Nevada.

In January 2005, the veteran testified before a Veterans Law 
Judge sitting at the RO in Reno.  A transcript of the hearing 
is associated with the claims folder and has been reviewed.

In March 2005, the veteran's representative submitted medical 
evidence on behalf of the veteran, along with a waiver of 
initial RO consideration.


FINDING OF FACT

A preponderance of the evidence is against a finding that the 
veteran's low back disability had its onset during service, 
arthritis was not exhibited within one year following 
service, and the preponderance of the evidence is against a 
finding that the veteran's current back disability is related 
to his military service.  


CONCLUSION OF LAW

A chronic low back disability, to include degenerative joint 
disease and degenerative disc disease, was not incurred in or 
aggravated by service, and arthritis may not be presumed to 
have been incurred during service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Court has addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  

Considering the decisions of the Court in Pelegrini and 
Mayfield, the Board finds that the VCAA notice requirements 
have been satisfied by virtue of letters sent to the veteran 
in February 2002 and December 2004.  These letters notified 
the veteran that VA would make reasonable efforts to help him 
obtain necessary evidence with regard to his appeal, but that 
he had to provide enough information so that VA could request 
the relevant records.  The December 2004 letter specifically 
requested that the veteran send any pertinent evidence that 
he has in his possession.  The veteran has not alleged that 
he has any evidence in his possession that is needed for a 
full and fair adjudication of this claim.

In addition, the RO issued a detailed statement of the case 
(SOC) in April 2004, in which the veteran and his 
representative were advised of all the pertinent laws and 
regulations regarding his service connection claim.  Thus, 
the Board believes that appropriate notice has been given in 
this case.  Additionally, the Board notes that a substantial 
body of evidence was developed with respect to the veteran's 
claim, and that the SOC issued by the RO clarified why this 
particular claim was being denied, and of the evidence that 
was lacking.  The veteran responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  
Further, the claims folder reflects that the April 2004 SOC 
contained the pertinent language from the new duty-to-assist 
regulation codified at 38 C.F.R. § 3.159 (2005).  See Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).  Thus, to the 
extent that April 2004 SOC notifying him of the VCAA may not 
have technically informed the veteran of each element of the 
VCAA, the veteran was nonetheless properly notified of all 
the provisions of the VCAA by the April 2004 SOC.  For these 
reasons, the Board concludes that the notifications received 
by the veteran adequately complied with the VCAA and 
subsequent interpretive authority, and that he has not been 
prejudiced in any way by the notice and assistance provided 
by the RO.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993); VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letters 
to the veteran.  However, at bottom, what the VCAA seeks to 
achieve is to give the veteran notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2005); Mayfield, 
supra.  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, complete 
VCAA notice was not provided to the veteran prior to the 
issuance of the unfavorable AOJ decision that is the basis of 
this appeal.  Nevertheless, the Board finds that any defect 
with respect to the timing of the VCAA notice requirement was 
harmless error.  See Mayfield, supra.  Although notice was 
provided to the veteran after the first adjudication of the 
claim, the veteran has not been prejudiced thereby.  The 
content of such notice fully complied with the requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), regarding 
VA's duty to notify.  Not only has the veteran been provided 
with every opportunity to submit evidence and argument in 
support of his claim and to respond to VA notices, but the 
actions taken by VA have essentially cured the error in the 
timing of notice.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  It 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been associated with the 
claims folder, and that neither he or his representative has 
identified any other available pertinent evidence, not 
already of record, which would need to be obtained for a fair 
disposition of this appeal.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim 
under the VCAA.  The Board, therefore, finds that no useful 
purpose would be served in remanding this matter for more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the appellant.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).
The veteran's service medical records are not associated with 
the claims folder.  The RO requested such records from the 
National Personnel Records Center (NPRC) and such department, 
in July 2002, indicated that the veteran's service medical 
records are unavailable.  When a service medical record is 
unavailable, the Board is mindful that it has a heightened 
duty to assist the veteran in the development of his claim.  
Cuevas v. Principi, 3 Vet. App. 542 (1992).  The RO, in an 
October 2002 letter, advised the veteran that it was unable 
to obtain his service medical records and inquired whether 
the veteran had copies of his records.  The letter also 
welcomed any additional information regarding the whereabouts 
of his service medical records.  In an October 2002 
memorandum dated later in the month, the veteran's 
representative responded to the letter by indicating that the 
veteran did not have copies of his service medical records.  
In January 2004, a Decision Review Officer (DRO) held a 
conference with the veteran's representative.  The 
representative highlighted the veteran's contentions, noting 
that his service medical records were unobtainable to date.  
The representative acknowledged that with the exception of 
the veteran's service medical records, all other evidence was 
of record.  
Throughout his appeal, the veteran has asserted that, based 
on his Internet research, his service medical records might 
be located at the Bureau of Naval Personnel (BUPERS) in Baton 
Rouge or Cleveland.  Notwithstanding, the Board finds that 
there is no indication that these command centers house the 
veteran's service medical records because the NPRC, and not 
BUPERS, is a repository for all Navy personnel discharged 
from September 1939 to January 1994.  Furthermore, the Board 
observes that the veteran has already requested records from 
Baton Rouge BUPERS (Buford) and received a negative response.  
He also requested his records from Cleveland BUPERS and did 
not receive a response.  

The claims folder contains the veteran's contentions, medical 
evidence from VA Medical Center in Reno, as well as private 
medical evidence from Dr. Muscari, Dr. Maeck, Medical Imaging 
Services, Dr. Corkill, Lassen Community Hospital, and Mercy 
Medical Center.  The veteran was afforded a relevant 
examination in March 1996.  The veteran has not indicated 
that he has any additional evidence to submit.  Accordingly, 
the Board finds that VA has satisfied its duty to notify and 
to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2005); Pelegrini II, 
supra; Quartuccio v.Principi, 16 Vet. App. 183 (2002).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, No. 01-1917 (U.S. Vet. App. 
March 3, 2006) (Hartman, No. 02-1506), which held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include:  1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection claim for a low 
back disability, but he was not provided with notice of the 
type of evidence necessary to establish a disability rating 
or effective date for the disability on appeal.  Despite the 
inadequate notice provided to the veteran on these latter two 
elements, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the veteran's service connection 
claim, any questions as to the appropriate disability rating 
or effective date to be assigned are rendered moot.  


Service Connection Claim

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2005).  If a condition noted during service 
is not determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2005).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

When a chronic disease, such as arthritis, becomes manifest 
to a degree of 10 percent within one year of the veteran's 
discharge from service, such disease shall be presumed to 
have been incurred in service, even though there is no 
evidence of such disease during the veteran's period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

VA medical evidence confirms a current low back disability, 
characterized as degenerative joint disease and degenerative 
disc disease of the lumbar spine, thereby satisfying the 
first element of the veteran's service connection claim.  
However, there is no competent evidence of a chronic low back 
disability during service or of arthritis of the lumbar spine 
within the one-year period immediately following service.  As 
discussed earlier, the veteran's service medical records are 
unavailable.  The earliest post-service indication of back 
problems was in November 1987, when the veteran injured his 
back during a work-related accident.  The first post-service 
evidence of a chronic low back disability is a December 1987 
computed tomography (CT) scan report, which is dated more 
than 13 years following service; that report showed herniated 
discs in the lower back.  (See November 1988 private hospital 
report).  

The Board also finds that the preponderance of the evidence 
is against a finding that the veteran's low back disability 
is related to service.  A March 1996 VA examiner opined that 
the veteran's current back problems are not related to the 
claimed in-service low back strain, but rather to the 1987 
post-service work related injury to his back.  On the 
contrary, the veteran's private physician, Dr. Muscari, in a 
February 2005 statement, suggested a relationship between the 
current low back disability and service.  Dr. Muscari 
indicated treatment of the veteran since 1999 for low back 
problems.  It was noted that the veteran denied any trauma 
since his tour in the Navy.  The physician stated that the 
veteran "has two episodes that he relates, one a heavy 
lifting with a pop in the back, and the other a soldier 
jumping on his back while in a pushup.  Both times he went 
for treatment, certainly they contributed to his disc and 
joint disease in his lower back."  Dr. Muscari further 
stated that the veteran's 1987 work-related injury may have 
aggravated the underlying back dysfunction from prior in-
service injuries (1971 & 1972).  Dr. Muscari indicated that 
s/he had no imaging documentation of the claimed in-service 
low back injuries. 

The Board finds the VA opinion to be more-informed, as the VA 
examiner had the opportunity to review the entire claims 
folder; there is no indication that Dr. Muscari reviewed the 
veteran's claims folder.  Further, the Board finds that Dr. 
Muscari's statement is clearly based on the veteran's 
unsubstantiated history because there is no actual objective 
evidence of a low back injury.  Even Dr. Muscari acknowledged 
the absence of any in-service documentation of the low back 
injuries.  The Board notes that medical opinions have no 
probative value when they are based on an inaccurate factual 
predicate, such as the veteran's self- reported and 
inaccurate history.  Reonal v. Brown, 5 Vet. App. 548 (1993).  
A bare conclusion, even one reached by a medical 
professional, is not probative without a factual predicate in 
the record.  Miller v. Brown, 11 Vet. App. 345, 348 (1998).  
The Board is not required to accept medical opinions that are 
based solely on recitation of history, such as these.  
Godfrey v. Brown, 8 Vet. App. 113, 121 (1995).

Although the veteran believes that his current back 
disability is attributable to his period of active service, 
his opinion as to medical matters is without probative value 
because he, as a layperson, is not competent to establish a 
medical diagnosis or draw medical conclusions; such matters 
require medical expertise.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

In sum, the preponderance of the evidence is against the 
veteran's service connection claim for a low back disability.  
As such, there is not an approximate balance of positive and 
negative evidence regarding the merits of the veteran's claim 
that would give rise to a reasonable doubt in favor of the 
veteran; the benefit-of-the- doubt rule is not applicable, 
and the appeal is denied.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 54-56 (1990).


ORDER

The appeal is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


